Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
On November 30, 2020, Applicant amended claims 1, 5, 7, 8, 10, and 17 and added claims 21-27.
From the office action mailed September 3, 2020, the 103 rejections are overcome by amendment.
New in this office action are 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claim Rejections - 35 USC § 103
Claims 1-12, 14, 15, 17, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 20050284515 A1), hereinafter Stevens, in view of Wendt et al. (US 6310281 B1), hereinafter Wendt, and Giron  et al. (US 20150136207 A1), hereinafter Giron.
Regarding claim 1, Stevens teaches a photovoltaic (PV) module (title).
Stevens (figure 8) teaches three sections as annotated below: 

    PNG
    media_image1.png
    621
    765
    media_image1.png
    Greyscale

	Stevens (annotated figure 8) teaches that the first portion is capable of receiving light and faces upward the y direction, or first direction.
Stevens (annotated figure 8) teaches that the second and third portions are located in positions different from that of the first portion and extend downward in a direction opposite the y direction, or first direction, and are positioned below the first portion's light exposed surface.
Stevens (figure 2) teaches a superstrate (102), which is a front sheet, and a metal backing (110), which is a back sheet.  Stevens teaches combining the layers in a single step lamination process (paragraph 0055) and then giving the metal backing (110), or back sheet, a structural form (paragraph 0056).   A plain reading of these teachings is that both the superstrate (102), or front sheet, and the metal backing (110), or back sheet, extend fully—and thus at least partially—through each of the first, second, and third portions as claimed.

Stevens (figure 2 and annotated figure 8) teaches a layer (104) of PV elements (paragraph 0054 top) comprising solar cells (100).  The layer (104) is the claimed PV device.  It has an upper light-receiving surface facing in the upward y direction, or first direction; it is positioned in all three portions; and it includes an array of solar cells (100).

Stevens does not teach a thin-film PV device comprising monolithically interconnected PV cells and monolithic serial interconnects.
However, Stevens (figure 1) teaches a flexible array in which each cell (100) comprises plural PV elements (104) which may be semiconductor thin films (paragraph 0054 top).
Wendt relates to a thin-film flexible PV module (title).  Wendt teaches plurality of edge-to-edge series monolithically interconnected, thin-film, flexible PV cells capable of providing a desired cumulative voltage for a given product application (8:29-39).  Wendt (figure 1) teaches that array flexibly curls around axes (10a and 12a)  which extend parallel to the scribes (41, 45, and 47) defining the monolithic interconnects.


Stevens does not teach a busbar.
However, Giron relates to a PV module (title).  Giron (figures 1 and 2) teaches an array of solar cells (6) sandwiched between an outer pane (2) and a substrate (2) which which have an arcuate shape similar to Stevens's module (figure 8).  Giron (figure 1) teaches two busbars (7) which extend along the outer edges of the arc, analogous to Stevens's (annotated figure 8) second and third portions.  Giron (figure 1) teaches that the busbars (7) connect the solar cells (6) in parallel (claim 7) and allow their connection to external leads (paragraphs 0026 and 0045).
Therefore, in order to electrically interconnect Stevens's (annotated figure 8) solar cells (100) and allow their connection to an external lead, it would have been obvious to one of ordinary skill in the art to provide a busbar in each of the second and third portions of Stevens's module.
Regarding claim 2, Stevens (annotated figure 8) teaches that the second and third portions are spaced apart from each other the x direction, which is a second direction.
Stevens (annotated figure 8) teaches that the first portion has a width in the x direction, or second direction.

Regarding claim 3, Stevens (figure 2) teaches that the module as a whole consists of the metal backing (110), or back sheet, the superstrate (102), or front sheet, and different module components between them.  As explained in the rejection of claim 1 above, all three portions of the module contain all these layers.
Regarding claim 4 and claim 5, were Stevens modified in view of Giron as proposed above, each of Stevens's (annotated figure 8) second and third portions would fully contain a busbar electrically connected with the PV device.
	Regarding claim 6, Stevens (annotated figure 8) teaches that the first portion's light exposed surface is flat and that each of the first and second portions is at an angle to that surface.
	Regarding claim 7, Stevens (figure 2) teaches a substrate (108), which is an intermediate back sheet between the PV layer (104), or PV device, and the metal backing (110), or back sheet.
	Regarding claim 8, Stevens (figure 2) teaches the metal backing (110), or back sheet, the substrate (108), or intermediate back sheet, and the PV layer (104), or PV device, arranged in a stacked direction.  Stevens teaches that the parts of the module excluding the metal backing (110) is flexible (paragraphs 0062 top and 0072 top).  Thus the substrate (108), or intermediate back sheet, is flexible.
	Stevens (figure 2) does not specify that the substrate (108), or intermediate back sheet, is thinner than the metal backing (110), or back sheet.

	Therefore, it would have been obvious to one of ordinary skill in the art to optimize the two layers' thicknesses and, through the course of routine experimentation, arrive at the claimed invention.
	Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).  In this case, it appears that Stevens's PV module would mechanically hold together, keep its shape, and convert sunlight into electricity the same as the claimed device.
	Therefore, it would have been obvious to one of ordinary skill in the art to make Stevens's (figure 2) substrate (108), or intermediate back sheet, is thinner than the metal backing (110), or back sheet, and reasonably expect the resulting module to retain its shape and mechanical integrity.
	Regarding claim 9, Stevens (annotated figure 8) teaches that module's rigid folded portions fold around axes extending in the z direction, which is second direction, and consecutive solar cells (100) are separated from each other in the z direction, or second direction.  Giron (figure 1) teaches that the solar cells (6) are separated from each other by electrically conductive connecting element (5), which are serial interconnects.  Giron teaches that the electrically conductive connecting element (5), or serial interconnects, have a width from 0.5 mm to 20 mm (paragraph 0024 middle).  Thus they have a significant spatial extent in the z direction, or second direction.
Claim 10 recites a PV apparatus having of the PV modules recited by claim 5.
The grounds and reasoning used to reject claim 5 apply equally here.
Additionally Stevens teaches connecting the module to other modules (paragraph 0062 bottom).
Claim 11 and claim 12 respectively introduce the same limitations as claim 2 and claim 3. The grounds used to reject claim 2 and claim 3 apply respectively to claim 11 and claim 12.
Regarding claim 14, were Stevens modified in view of Giron as proposed above, each of Stevens's (annotated figure 8) second and third portions would fully contain a busbar electrically connected with the PV device.
Claim 15 introduces the same limitations as claim 9. The grounds used to reject claim 9 apply respectively to claim 15.
Regarding claim 17, Stevens teaches a method for constructing PV modules (title).
Stevens (figure 2) teaches placing a layer (104) of PV elements (paragraph 0054 top) comprising solar cells (100) over a metal backing (110).  The layer (104) is the claimed PV device; the metal backing (110) is the claimed back sheet.
Stevens (figure 2) teaches placing a superstrate (102), which is a front sheet, over the layer (104), or PV device.
Stevens (figure 2) teaches, after creating an integral PV laminate on the metal backing (110), giving it a structural form (paragraph 0056).  Stevens (figure 8) teaches forming a flexible PV module having cells (100) with a rigid back that provides both 
Stevens (figure 8) teaches three sections as annotated below: 

    PNG
    media_image1.png
    621
    765
    media_image1.png
    Greyscale

	Stevens (annotated figure 8) teaches that the first portion is capable of receiving light and faces upward the y direction, or first direction.
Stevens (annotated figure 8) teaches that the second and third portions are located in positions different from that of the first portion and extend downward in a direction opposite the y direction, or first direction, and are positioned below the first portion's light exposed surface.
Stevens (figure 2 and annotated figure 8) identifies the PV module as rigid (title), where at least the metal backing (110), provides strength and rigidity (paragraph 0073 top).  Thus the bends separating the first, second, and third regions are rigid folded portions, each including a portion of the superstrate (102), or front sheet, and the metal 

Stevens does not teach a thin-film PV device comprising monolithically interconnected PV cells and monolithic serial interconnects.
However, Stevens (figure 1) teaches a flexible array in which each cell (100) comprises plural PV elements (104) which may be semiconductor thin films (paragraph 0054 top).
Wendt relates to a thin-film flexible PV module (title).  Wendt teaches plurality of edge-to-edge series monolithically interconnected, thin-film, flexible PV cells capable of providing a desired cumulative voltage for a given product application (8:29-39).  Wendt (figure 1) teaches that array flexibly curls around axes (10a and 12a)  which extend parallel to the scribes (41, 45, and 47) defining the monolithic interconnects.
Therefore, in order to provide Stevens's flexible array with desired cumulative voltage, it would have been obvious to one of ordinary skill to use a thin-film PV device comprising monolithically interconnected PV cells and monolithic serial interconnects.  This modification would have provided monolithic serial interconnects in Stevens's bends, or rigid folded portions.

Stevens does not teach a busbar.
However, Giron relates to a PV module (title).  Giron (figures 1 and 2) teaches an array of solar cells (6) sandwiched between an outer pane (2) and a substrate (2) which 
Therefore, in order to electrically interconnect Stevens's (annotated figure 8) solar cells (100) and allow their connection to an external lead, it would have been obvious to one of ordinary skill in the art to provide a busbar in each of the second and third portions of Stevens's module.
Regarding claim 20, were Stevens modified in view of Giron as proposed above, each of Stevens's (annotated figure 8) second and third portions would fully contain a busbar electrically connected with the PV device.
Regarding claim 21, claim 23, and claim 25, Stevens does not teach external angles in the claimed range.
However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).  Furthermore, a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04 IV B).  In this case the record does not provide evidence that the dimensional difference and 
Therefore, it would have been obvious to one of ordinary skill in the art to make Steven's device with the claimed angles.
Regarding claim 22, claim 24, and claim 26, Stevens does not teach the claimed radius of curvature.
However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).  Furthermore, a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04 IV B).  In this case the record does not provide evidence that the dimensional difference and difference in shape between the claimed device and that of the combined prior have not been shown to change the device's function or to be significant.
Therefore, it would have been obvious to one of ordinary skill in the art to make Steven's device with the claimed radius of curvature.


Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Wendt and Giron as applied to claim 10 above, and further in view of Fernandez (US 20120138120 A1).
claim 13 and claim 16, Stevens does not teach that a third portion of one PV module faces a second portion of another.
However, Stevens (figure 8) teaches arcuate modules.  Stevens teaches connecting the module to other modules (paragraph 0062 bottom).  Stevens is silent as to how the modules are spatially arranged.  
Fernandez relates to solar panels (title).  Fernandez (figure 6) teaches an array (32) of solar panels (30) with arcuate shapes.  Fernandez provides a way of spatially arranging them.
Therefore, given Stevens's silence, it would have been obvious to combine Fernandez's teachings with Stevens's and borrow Fernandez's spatial arrangement, with a reasonable expectation that the resulting system would collect sunlight and convert it to electricity.  This modification would have placed the second portion of one module against the third portion of its neighbor, with their front sheets touching.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Wendt and Giron as applied to claim 17 above, and further in view of Yoshida (JP 08187513 A).
Regarding claim 18, Stevens does not teach heating the PV assembly before bending it.
However, Stevens (figure 2) teaches that the metal backing (110), or back sheet, is made of aluminum (paragraph 0027 middle).
Yoshida relates to a method of bending an aluminum plate for general applications (paragraph 001 top).  Yoshida teaches that the temperature for bending the 
In the case where the claimed range overlaps the range disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I).  In this case, the claimed range overlaps the range taught by Yoshida.  Furthermore, Yoshida's teaching implies that, at 150 °C, the bending limit improves and cracks do not occur.
Therefore, it would have been obvious to one of ordinary skill in the art to heat Stevens's module to 150 °C before bending it in order to improve the bending limit and prevent cracking.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Wendt and Giron as applied to claim 17 above, and further in view of Komori et al. (US 6288324 B1), hereinafter Komori, and Kataoka et al. (US 20040171187 A1), hereinafter Kataoka.
Regarding claim 19, Stevens does not teach a supporting spacer.
However, Komori relates to a method of manufacturing a solar cell module (title). Komori (figures 4A, 4B, and 7) teaches bending the solar cell module (701) (15:45-49).  Komori (figure 7) teaches using a urethane sheet (702) as a buffer material between the solar cell module (701) and a lower blade of a bender (15:50-55).  The urethane sheet (702) is the claimed supporting spacer; it must be positioned in the bender before 
Therefore, it would have been obvious to one of ordinary skill in the art to combine Komori's teachings with Stevens's and use a spacer, reasonably expecting Stevens's module to bend effectively with minimal damage.

Stevens does not teach a laminating sheet.
However, Kataoka relates to a method of producing a solar cell module having a laminating step (paragraph 0002 top).  Kataoka (figure 1) teaches placing one release sheet (112) between the pressing means (103) and the body to be laminated (110) and another release sheet (112) between the body to be laminated (110) and the tabular member (111).  Kataoka teaches that the presence of the release sheets (112) both permits easier separation from the tabular member (111) after lamination and allows efficient ejection of air from the body to be laminated (110) afterward (paragraph 0041).
Therefore, in order to prevent Stevens's module from sticking to either the lamination apparatus or the bender and in order to allow air to leave the laminated module, it would have been obvious to one of ordinary skill in the art to provide a release sheet, or laminating sheet, on Stevens's (figure 2) superstrate (102), or front sheet, during both the lamination and bending steps.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Giron.
Regarding claim 27, Stevens teaches a photovoltaic (PV) module (title).


    PNG
    media_image1.png
    621
    765
    media_image1.png
    Greyscale

	Stevens (annotated figure 8) teaches that the first portion is capable of receiving light and faces upward the y direction, or first direction.
Stevens (annotated figure 8) teaches that the second and third portions are located in positions different from that of the first portion and extend downward in a direction opposite the y direction, or first direction, and are positioned below the first portion's light exposed surface.
Stevens (figure 2) teaches a superstrate (102), which is a front sheet, and a metal backing (110), which is a back sheet.  Stevens teaches combining the layers in a single step lamination process (paragraph 0055) and then giving the metal backing (110), or back sheet, a structural form (paragraph 0056).   A plain reading of these teachings is that both the superstrate (102), or front sheet, and the metal backing (110), 
Stevens (figure 2 and annotated figure 8) identifies the PV module as rigid (title), where at least the metal backing (110), provides strength and rigidity (paragraph 0073 top).  Thus the bends separating the first, second, and third regions are rigid folded portions, each including a portion of the superstrate (102), or front sheet, and the metal backing (110), or back sheet.  The bends, or rigid folding portions, are folded around folding axes which extend in the z direction, which is a second direction perpendicular to the y direction, or first direction.
Stevens (figure 2 and annotated figure 8) teaches a layer (104) of PV elements (paragraph 0054 top) comprising solar cells (100).  The layer (104) is the claimed PV device.  It has an upper light-receiving surface facing in the upward y direction, or first direction; it is positioned in all three portions; and it includes an array of solar cells (100).
Stevens (figure 1) teaches that, within the flexible array, each cell (100) comprises plural PV elements (104) which may be semiconductor thin films (paragraph 0054 top).

Stevens does not teach external angles in the claimed range.
However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).  
Therefore, it would have been obvious to one of ordinary skill in the art to make Steven's device with the claimed angles.

Stevens does not teach a busbar.
However, Giron relates to a PV module (title).  Giron (figures 1 and 2) teaches an array of solar cells (6) sandwiched between an outer pane (2) and a substrate (2) which which have an arcuate shape similar to Stevens's module (figure 8).  Giron (figure 1) teaches two busbars (7) which extend along the outer edges of the arc, analogous to Stevens's (annotated figure 8) second and third portions.  Giron (figure 1) teaches that the busbars (7) connect the solar cells (6) in parallel (claim 7) and allow their connection to external leads (paragraphs 0026 and 0045).
Therefore, in order to electrically interconnect Stevens's (annotated figure 8) solar cells (100) and allow their connection to an external lead, it would have been obvious to one of ordinary skill in the art to provide a busbar in each of the second and third portions of Stevens's module.


Response to Arguments
Applicant’s arguments with respect to the new recitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magali P Slawski whose telephone number is (571)270-3960.  The examiner can normally be reached on Monday - Friday 9 a.m. - 3 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Magali P Slawski/Primary Examiner, Art Unit 1721